 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT TACOMA

 6   GAIL VINCENT,
                                                        Case No. C16-5023-RBL
 7                           Plaintiff,
           v.                                           REPORT AND
 8                                                      RECOMMENDATION
     BELINDA STEWART, et al.,
 9                                                      Noted for January 16, 2020
                             Defendants.
10

11         This case is before the Court on remand after a decision from the United States

12   Court of Appeals for the Ninth Circuit. After remand, defendants filed a second motion

13   for summary judgment. Dkt. 118. In this motion, defendants contend they provide a diet

14   that meets plaintiff’s religious and health needs, and does not burden the exercise of his

15   religion. Plaintiff opposes this second summary judgment motion and asserts that

16   evidence from two of defendants’ witnesses – Erin Lystad, and Scott Light – should be

17   stricken because this evidence was not disclosed timely in discovery; and plaintiff

18   argues that genuine disputes of material fact exist regarding whether the nutritional

19   content of the meals offered by defendants causes violations of the First Amendment

20   Free Exercise Clause and the Religious Land Use for Institutionalized Persons Act

21   (RLUIPA). Dkt. 120.

22         This matter has been referred to the undersigned Magistrate Judge. Mathews,

23   Sec’y of H.E.W. v. Weber, 423 U.S. 261 (1976); 28 U.S.C. § 636(b)(1)(B); Local Rule

24

25

     REPORT AND RECOMMENDATION - 1
 1   MJR 4(a)(4). For the reasons set forth below, this Court should deny defendants’ motion

 2   for summary judgment.

 3           Plaintiff is an inmate at Stafford Creek Corrections Center (SCCC). Plaintiff’s

 4   Second Amended Complaint asserts claims against defendants Washington State

 5   Department of Corrections (DOC) 1, Brent Carney (DOC Dietary Services Manager)

 6   Belinda Stewart (DOC Correctional Program Administrator), Bernard Warner (DOC

 7   Secretary), Joe Williamson 2 (Facility Food Manager at SCCC), “Pat Doe #1” (“Religious

 8   Dietary Final Policy Makers”) and “Pat Doe #2, 3 (“Religious Dietary Final Policy

 9   Makers”). 4 Dkt. 23. The Second Amended Complaint asserts claims under the First,

10   Eighth, and Fourteenth Amendments, and the Religious Land Use for Institutionalized

11   Persons Act (RLUIPA), related to defendants’ alleged failure to provide him with a diet

12   that meets his religious and medical needs. Id. Plaintiff alleges he is an “orthodox Hare

13   Krishna devotee who adheres to a conservative ISKCON way of religious belief and

14   practice.” Id., at 5.

15           Plaintiff indicates his Orthodox Hare Krishna religion requires him to eat a

16   vegetarian diet with fresh dairy proteins daily. Id. Plaintiff notes that DOC offers a vegan

17   diet but that this does not provide him with fresh dairy as required by his religion. Id. He

18   further claims that he has high blood pressure, high cholesterol and is overweight and

19
     1
      During appeal, plaintiff conceded the DOC was properly dismissed as a defendant in this matter. Dkt.
20   115 at 186, Defense Counsel Decl., Attach. D., Ninth Circuit Court of Appeals Memorandum.
     2
       The Court notes that defendants filed a Statement of Death with respect to defendant Joe Williamson on
21   April 24, 2017. Dkt. 84.
     3
22     The Court notes that it does not appear that defendants identified in the Second Amended Complaint as
     ““Pat Doe #1, Religious Dietary Final Policy Makers” and “Pat Doe #2” were ever sufficiently identified in
     this action in order to be served.
23
     4 Plaintiff’s Second Amended Complaint names these defendants in their individual and official capacities.

     Dkt. 23.
24

25

     REPORT AND RECOMMENDATION - 2
 1   has been prescribed the “lighter fare” or “metabolic” diet by his medical providers but

 2   that this diet contains meat which violates his religion. Id. He claims he has been forced

 3   to “choose between a healthier diet and his religion,” and has been “forced to forego his

 4   religious dietary proscription of not eating meat in order to prevent further heart

 5   problems and ultimately death.” Id., at 5.

 6          All of plaintiff’s claims for damages have been dismissed under qualified

 7   immunity doctrine. Vincent v. Stewart, 757 Fed.Appx. 578 (9th Cir. 2018). The plaintiff’s

 8   equitable relief requests are:

 9          52. Injunctive (preliminary and permanent) relief forcing the defendants to
            uphold their former policy of allowing lacto-vegetarianism while also
10          mixing it with the metabolic diet. 53. Declaratory for the same as
            paragraph 52 above. 54. Declarative relief stating that policy DOC
11          560.200 where the DOC is requiring an inmate to acquire outside
            sponsorship in order to receive religious needs is unconstitutional whether
12          through the Establishment Clause which the plaintiff presents or otherwise
            laws. 55. Declaratory relief stating that the “Vegan” diet is an extreme
13          solution to the vegetarian class(es) of inmates because most are not
            vegans, so this policy is arbitrary and burdensome on that class. . . . 57.
14          Any other equitable damages this court sees appropriate.

15
     Dkt. 23 at 18-19; see also, Dkt. 23 at 7 (suing to accomplish a remedy for the
16
     defendants’ acts, omissions, and policies that caused a deprivation of “one pint of fresh
17
     milk daily” as well as “deliberate removal of the lacto-vegetarian diet and the no mixing
18
     of the therapeutic and religious diets”, and forcing ingestion of meat), 12 (identifying and
19
     challenging DOC Policy 560.200 IV(5)(a) and (b) “which prohibits the mixing of the
20
     therapeutic diet prescribed by the plaintiff’s provider and his religious dietary needs –
21
     and specifically the proscription of meat. The policy and Final Policy Makers have
22
     prevented the plaintiff from getting a diet that is healthy and in compliance with his
23
     religion”).
24

25

     REPORT AND RECOMMENDATION - 3
 1          Defendants’ current summary judgment motion contends that plaintiff’s First

 2   Amendment and RLUIPA claims should be dismissed. Dkt. 118. They allege that on

 3   February 1, 2019, they made a new diet available to the plaintiff, the “Milk Mainline

 4   Alternative Diet” (MMAD). Id. Defendants argue that this diet meets plaintiff’s religious

 5   and medical needs, and that plaintiff therefore cannot demonstrate any substantial

 6   burden on the practice of his religion. Id.

 7                                          DISCUSSION

 8          Defendants previously moved for summary judgment and dismissal of plaintiff’s

 9   claims and asserted qualified immunity. Dkts. 78, 96, 97. All of plaintiff’s claims were

10   dismissed; this Court issued an order granting summary judgment in favor of the

11   defendants in June of 2017. Id. Plaintiff appealed the dismissal of his claims to the Ninth

12   Circuit Court of Appeals and was appointed counsel by that Court. See Dkt. 115, Attach.

13   B. In the course of his appeal, plaintiff, through counsel, conceded that the dismissal of

14   the DOC from the action was proper and declined to continue appeal of any Eighth

15   Amendment or Fourteenth Amendment Due Process claims. Dkt. 115 at 110; Vincent v.

16   Stewart, 757 Fed.Appx. 578 (9th Cir. 2018).

17          A. Scope of the Ninth Circuit’s Mandate on Remand

18          The Ninth Circuit affirmed this Court’s decision granting qualified immunity to the

19   defendants on plaintiff’s constitutional claims for damages and the dismissal of plaintiff’s

20   Fourteenth Amendment Equal Protection claims. Vincent, 757 Fed.Appx. 578. The

21   Ninth Circuit reversed this Court’s grant of summary judgment on plaintiff’s RLUIPA and

22   First Amendment claims for injunctive and declaratory relief. Id. The matter was

23   remanded and this Court issued a new pretrial scheduling order. Id.; Dkt. 109.

24

25

     REPORT AND RECOMMENDATION - 4
 1          Plaintiff argues that this Court is bound by the Ninth Circuit’s determination that

 2   the plaintiff’s religious beliefs are substantially burdened, as a matter of law, by the

 3   lighter fare diet (also known as the metabolic diet) that has been offered by defendants.

 4   Dkt. 120. Plaintiff points to the language of the Ninth Circuit’s decision that

 5   “[f]urthermore, the defendants’ refusal to provide Vincent with a metabolic diet that

 6   meets his religious need substantially burdened his religious beliefs”, as being a

 7   limitation on this Court’s power to consider defendants’ proffered evidence on summary

 8   judgment. Id.; Vincent, 757 Fed.Appx. 578.

 9          When a case is decided by an appellate court and the remedy is a remand for

10   further proceedings at the district court, the district court is required to proceed in a

11   manner that respects the mandate; the mandate of the appellate court controls all

12   matters within its’ scope. Odima v. Westin Tucson Hotel, 53 F.3d 1484, 1497 (9th Cir.

13   1995). The mandate rule allows the district court to consider any issue that has not

14   been expressly or impliedly decided on appeal. Sprague v. Ticonic Nat. Bank, 307 U.S.

15   161, 168-69 (1939); Firth v. U.S., 554 F.2d 990 (9th Cir. 1977). When the appellate

16   court bases its’ decision on a review of all the evidence and consideration of the same

17   arguments presented to the district court, the mandate does not allow the district court

18   to revisit these issues of law and fact that were decided on appeal. Firth v. U.S., at 993-

19   94; see also, Lummi Tribe of Lummi Reservation, Washington v. United States, __ Fed.

20   Appx. __, No. 2018-1720, 2019 WL 5061386 (Fed. Cir. October 9, 2019) (applying rule

21   of mandate to allow plaintiffs to argue issues that were not implicitly decided on appeal;

22   “implicitly” means “necessary to our disposition of the appeal”).

23

24

25

     REPORT AND RECOMMENDATION - 5
 1           In this case, the rule of mandate means, as it relates to the defendants’ second

 2   motion for summary judgment, this Court should refrain from revisiting the following

 3   issues that were either explicitly or implicitly resolved on appeal5:

 4           1. Under RLUIPA, a single incidence of dietary deviation committed by plaintiff

 5               does not undermine plaintiff’s contention that Vincent’s religious belief

 6               (Orthodox Hare Krishna) is sincerely held;

 7           2. Under RLUIPA, there is a genuine dispute of material fact whether cheese

 8               products offered in the commissary would be sufficient to satisfy Vincent’s

 9               religious dietary restrictions, (Dkt. 103 at 4);

10           3. Under RLUIPA, viewing the evidence in the light most favorable to the

11               plaintiff, the defendants substantially burdened Vincent’s religious beliefs by

12               refusing the provide him with a “metabolic diet that meets his religious needs”

13               and defendants failed to demonstrate their failure to provide Vincent with such

14               a diet was “in furtherance of a compelling governmental interest” and the

15               “least restrictive means of furthering that compelling governmental interest”;

16               (Id. at 4); 42 U.S.C. § 2000cc-1(a), 2(b);

17           4. Under the First Amendment, viewing the evidence in the light most favorable

18               to the plaintiff, the defendants substantially burdened Vincent’s religious

19               beliefs by refusing the provide him with a “metabolic diet that meets his

20               religious needs” and defendants’ allegations of significant additional labor,

21               time, and staff that would be required to accommodate plaintiff’s religious

22
     5
23     The Court notes that the Ninth Circuit’s decision is based on the factual record developed up to the date
     of the pleadings filed with respect to defendants’ first summary judgment motion. See, Dkt. 103 at 3, Dkt.
     23, Second Amended Complaint at 5-19, Dkt. 46, Dkt. 58, Dkt. 61).
24

25

     REPORT AND RECOMMENDATION - 6
 1               dietary requirements are conclusory and inadequate to satisfy the Turner v.

 2               Safley, 482 U.S. 78 (1987) factors6, (Id., at 5).

 3           B. Relevant Legal Standards

 4                    a. Summary Judgment Standard

 5           Summary judgment is supported “if the pleadings, the discovery and disclosure

 6   materials on file, and any affidavits show that there is no genuine issue as to any

 7   material fact and that the movant is entitled to judgment as a matter of law.” Federal

 8   Rule of Civil Procedure (FRCP) 56(c). The moving party bears the initial burden to

 9   demonstrate the absence of a genuine dispute of material fact for trial. Celotex Corp. v.

10   Catrett, 477 U.S. 317, 323 (1986). A genuine dispute concerning a material fact is

11   presented when there is sufficient evidence for a reasonable jury to return a verdict for

12   the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 253 (1986). A

13   “material” fact is one which is “relevant to an element of a claim or defense and whose

14   existence might affect the outcome of the suit,” and the materiality of which is

15   “determined by the substantive law governing the claim.” T.W. Elec. Serv., Inc. v. Pacific

16   Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).

17

18
     6 In determining whether a governmental regulation that substantially burdens an individual’s exercise of
     their religion is “reasonably related to legitimate penological interests” the Court must consider the four-
19   part inquiry set forth in Turner v. Safley, 482 U.S. 78 (1987). Under Turner, “[f]irst, there must be a valid,
     rational connection between the prison regulation and the legitimate governmental interest put forward to
20   justify it, and the governmental objective itself must be a legitimate and neutral one. A second
     consideration is whether alternative means of exercising the right on which the regulation impinges
21   remains open to prison inmates. A third consideration is the impact accommodation of the asserted right
     will have on guards, other inmates, and the allocation of prison resources. Finally, the absence of ready
     alternatives is evidence of the reasonableness of a prison regulation.” Allen v. Toombs, 827 F.2d 563,
22   567 (9th Cir. 1987) (citing Turner, 482 U.S. at 89–91). The Ninth Circuit specifically held in this case that
     defendants’ allegations were inadequate to satisfy the third and fourth Turner factors. Dkt. 115 at 110,
23   Attachment B at 18; Vincent v. Stewart, 757 Fed.Appx. 578 (9th Cir. 2018); Dkt. 118.

24

25

     REPORT AND RECOMMENDATION - 7
 1          When the Court considers a motion for summary judgment, “[t]he evidence of the

 2   non-movant is to be believed, and all justifiable inferences are to be drawn in [their]

 3   favor.” Id., at 255. Yet the Court is not allowed to weigh evidence or decide credibility.

 4   Anderson v. Liberty Lobby, Inc., at 255. If the moving party meets their initial burden, an

 5   adverse party may not rest upon the mere allegations or denials of his pleading; his or

 6   her response, by affidavits or as otherwise provided in FRCP 56, must set forth specific

 7   facts showing there is a genuine issue for trial. FRCP 56(e)(2). The Court may not

 8   disregard evidence solely based on its self-serving nature. Nigro v. Sears, Roebuck &

 9   Co., 784 F.3d 495, 497 (9th Cir. 2015).

10          In response to the motion for summary judgment, the nonmoving party is

11   required to present specific facts, and cannot rely on conclusory allegations. Hansen v.

12   U.S., 7 F.3d 137, 138 (9th Cir. 1993). The court must determine whether the specific

13   facts that are presented by the non-moving party, considered along with undisputed

14   context and background facts, would show that a rational or reasonable jury might

15   return a verdict in the non-moving party’s favor based on that evidence. Emeldi v.

16   University of Oregon, 698 F.3d 715, 728-29 (9th Cir. 2012).

17                 b. 42 U.S.C. § 1983

18          The elements of a cause of action under Section 1983 for deprivation of a federal

19   constitutional or statutory right are: (a) the conduct (act, omission, or policy) complained

20   of was committed by a person acting under color of state law, and (b) the act, omission,

21   or policy caused a deprivation of a right, privilege, or immunity secured by the

22   Constitution or laws of the United States. See Parratt v. Taylor, 451 U.S. 527, 535

23   (1981), overruled on other grounds, Daniels v. Williams, 474 U.S. 327 (1986); McRorie

24

25

     REPORT AND RECOMMENDATION - 8
 1   v. Shimoda, 795 F.2d 780, 783 (9th Cir. 1986) (describing elements of official capacity

 2   lawsuit under Section 1983 and the nature of causation for a policy-related claim

 3   against state officials); see also, Ninth Circuit Civil Pattern Jury Instructions 9.1, 9.2, 9.3,

 4   9.4 (describing the elements of a Section 1983 claim against individual defendants, for

 5   direct or supervisory conduct in their individual capacity).

 6                 c. RLUIPA

 7          RLUIPA provides in relevant part that:

 8          No government shall impose a substantial burden on the religious exercise of a
            person residing in or confined to an institution ... even if the burden results from a
 9          rule of general applicability, unless the government demonstrates that imposition
            of the burden on that person—
10          (1) is in furtherance of a compelling governmental interest; and
            (2) is the least restrictive means of furthering that compelling governmental
            interest.
11
     42 U.S.C. § 2000cc-1. The term “religious exercise” includes “any exercise of religion,
12
     whether or not compelled by, or central to, a system of religious belief.” 42 U.S.C. §
13
     2000cc-5(7)(A).
14
            Under RLUIPA, plaintiff “bears the initial burden of going forward with evidence to
15
     demonstrate a prima facie claim” that the challenged state action constitutes “a
16
     substantial burden on the exercise of his religious beliefs.” Warsoldier v. Woodford, 418
17
     F.3d 988, 994-95 (9th Cir. 2005). To be considered a “substantial burden,” the
18
     challenged state action “must impose a significantly great restriction or onus upon such
19
     exercise.” Id., at 995. A “substantial burden” occurs when the state “‘denies [an
20
     important benefit] because of conduct mandated by religious belief, thereby putting
21
     substantial pressure on an adherent to modify his behavior and to violate his beliefs.’”
22
     Id., (quoting Thomas v. Review Bd. of the Ind. Employment Sec. Div., 450 U.S. 707,
23
     717-18 (1981)).
24

25

     REPORT AND RECOMMENDATION - 9
 1          If the plaintiff meets this burden, the state then must prove that “any substantial

 2   burden” on the “exercise of his religious beliefs is both ‘in furtherance of a compelling

 3   governmental interest’ and the ‘least restrictive means of furthering that compelling

 4   governmental interest.’” Id. (quoting 42 U.S.C. § 2000cc-1(a), citing 42 U.S.C. § 2000cc-

 5   2(b)) (emphasis in original). The “least-restrictive-means” standard is “exceptionally

 6   demanding” and requires the government to “sho[w] that it lacks other means of

 7   achieving its desired goal without imposing a substantial burden on the exercise of

 8   religion by the objecting part[y].” Burwell v. Hobby Lobby, 573 U.S. 682, 728 (2014).

 9   RLUIPA “is to be construed broadly in favor of protecting an inmate’s right to exercise

10   his religious beliefs.” Shakur v. Schriro, 514 F.3d 878 (9th Cir. 2008).

11          “RLUIPA, passed after the Supreme Court's decisions in Employment Division v.

12   Smith, 494 U.S. 872, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990), and City of Boerne v.

13   Flores, 521 U.S. 507, 117 S.Ct. 2157, 138 L.Ed.2d 624 (1997), mandates a stricter

14   standard of review for prison regulations that burden the free exercise of religion than

15   the reasonableness standard under Turner which, as discussed below, applies to

16   challenges brought under the First Amendment. Shakur, 514 F.3d at 888 (citing

17   Warsoldier v. Woodford, 418 F.3d 989, 994 (9th Cir. 2005) (in enacting RLUIPA,

18   Congress replaced “‘the legitimate penological interest’ standard articulated in Turner v.

19   Safley, 482 U.S. 78 (1987), with the ‘compelling governmental interest’ and ‘least

20   restrictive means’ tests codified” in RLUIPA)).

21                 d. First Amendment

22          As with RLUIPA, under the First Amendment, “[a] person asserting a free

23   exercise claim must show that the government action in question substantially burdens

24

25

     REPORT AND RECOMMENDATION - 10
 1   the person’s practice of her religion.” Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir.

 2   2015). To show that a First Amendment right to free exercise of religion has been

 3   violated, a prisoner must demonstrate a burden to a sincerely held belief that is rooted

 4   in religion. Shakur, 514 F.3d at 884. To “substantially burden” the practice of an

 5   individual’s religions, the interference must be more than an inconvenience, Freeman v.

 6   Arpaio, 125 F.3d 732, 737 (9th Cir. 1997), or an isolated incident or short-term

 7   occurrence, Canell v. Lightner, 143 F.3d 1210, 1215 (9th Cir. 1998) (short-term and

 8   sporadic intrusion upon a pre-trial detainee’s prayers did not constitute a substantial

 9   interference with detainee’s religious practice). “[I]ncidental effects of government

10   programs, which may make it more difficult to practice certain religions but which have

11   no tendency to coerce individuals into acting contrary to their religious beliefs” are

12   insufficient to state a claim under the free exercise clause. Lovelace v. Lee, 472 F.3d

13   174, 194 (4th Cir. 2006); see also Camacho v. Shields, 368 F. App'x 834, 835 (9th Cir.

14   2010) (interruption of inmate’s prayers on one occasion did not constitute a substantial

15   burned on inmate’s free exercise of religion); Uhuru v. Hart, 2009 WL 3489376 at *12

16   (C.D. Cal. Oct. 27, 2009) (requiring prisoner to remove his religious head covering on

17   one occasion was not a substantial burden on his religious practice); McDaniels v.

18   Stewart, No. 315CV05943BHSDWC, 2018 WL 7825448, at *4 (W.D. Wash. Sept. 24,

19   2018), report and recommendation adopted, No. C15-5943 BHS, 2019 WL 1356037

20   (W.D. Wash. Mar. 25, 2019).

21          If a substantial burden exists, the Court must then determine whether the

22   regulation is reasonably related to a legitimate penological interest. Turner v. Safley,

23   482 U.S. 78, 89. In making such a determination, the court considers a four-factor test.

24

25

     REPORT AND RECOMMENDATION - 11
 1   Id. First, the Court must consider whether there is a “valid, rational connection” between

 2   the prison officials' actions and a legitimate government interest put forward to justify it.

 3   Id. “[I]f the prison fails to show that the regulation is rationally related to a legitimate

 4   penological objective, we do not consider [any] other facts.” Ashker v. Cal. Cep't of

 5   Corr., 350 F.3d 917, 922 (9th Cir. 2003). However, if there is a valid connection, the

 6   Court next considers whether there are “alternative means of exercising the right that

 7   remain open to prison inmates.” Turner, 482 U.S. at 90. Next, the court considers what

 8   the impact will be on other prisoners and prison officials if the prisoner’s accommodation

 9   is administered. Id. Finally, the Court should examine whether the prison officials have

10   reasonable alternatives to the regulation. Id. “[T]he absence of ready alternatives is

11   evidence of the reasonableness of the prison regulation.” Id.; McDaniels, 2018 WL

12   7825448, at *4.

13                  e. Religious Diets and the Substantial Burden Inquiry

14          In the context of religious diets, the Ninth Circuit has held that inmates “have the

15   right to be provided with food sufficient to sustain them in good health that satisfies the

16   dietary laws of their religion.” McElyea v. Babbitt, 833 F.2d 196, 198 (9th Cir. 1987).

17   Moreover, “adverse health effects from a prison diet can be relevant to the substantial

18   burden inquiry.” Shakur v. Schriro, 514 F.3d 878 (9th Cir. 2008). For instance, in

19   Shakur, the Court found genuine issues of material fact precluded summary judgment

20   as to whether the Muslim plaintiff was substantially burdened when provided a

21   vegetarian diet that did not require him to eat non-Halal food. Id. Plaintiff indicated the

22   vegetarian diet aggravated his hiatial hernia and caused excessive gas which interfered

23   with the purity required for him to worship. Id. The Court found an issue of fact as to

24

25

     REPORT AND RECOMMENDATION - 12
 1   whether plaintiff was substantial burdened in being forced to eat a diet causing “adverse

 2   physical effects” in order to comply with his faith. Id.

 3            C. DOC Diets

 4            The DOC offers several different diets to meet prisoners’ religious and medical

 5   needs. DOC policy incorporates nutritional goals set forth in both federal and state

 6   nutritional guidelines. Dkt. 114, Carney Decl., at 7. The relevant federal guidelines

 7   recommend no more than 2300 mg of sodium per day and no more than 1500 mg of

 8   sodium for certain subsets of the population such as those with hypertension. Id. The

 9   Washington state nutritional guideline implementation manual for institutions includes

10   the same sodium recommendations. Id.; Dkt. 121, Exh. 1 and 2. The Mainline diet,

11   which is eaten by the majority of inmates, provides approximately 2,900 calories each

12   day, and inmates electing this meal option receive approximately 105 grams of protein,

13   95 grams of fat, and 3,200 milligrams (mg) of sodium daily. Dkt. 114, at ¶ 5. But the

14   DOC also offers additional meal options for inmates to meet their religious needs and

15   medical needs. Id. at ¶ 6.

16            Among the therapeutic diets offered by the DOC to accommodate specific

17   medical needs is a “Lighter Fare” diet. 7 Dkt. 114 at ¶ 7. The Lighter Fare diet was

18   designed to be lower in sodium, fat, and sugar, provides approximately 2,100 calories

19   each day. Id. Inmates electing this meal option receive approximately 85 grams of

20   protein, 60 grams of fat, and 2,400 mg of sodium daily. Id. An inmate can elect this diet,

21   on their own, or it can be recommended by DOC Health Services staff. Id. Although

22

23   7
      The “lighter fare” diet was previously referred to as the “metabolic diet.” Dkt. 114, at ¶ 7. The parties do not
     dispute that these terms refer to the same diet.
24

25

     REPORT AND RECOMMENDATION - 13
 1   Health Services staff may recommend this diet, an inmate would always be able to

 2   decline a therapeutic diet and receive a preferred religious diet instead, should they

 3   choose to do so. Id.

 4          Among the religious diets offered by the Department is a “Mainline Alternative

 5   Diet” (“MAD”). Id. at ¶ 8. The MAD is a vegan diet designed to accommodate religious

 6   diets which forbid consumption of meat and animal products, and which forbid

 7   consumption of pungent vegetables such as garlic and onion as well. Id. There is a

 8   process in place which allows inmates to elect a religious diet, such as the MAD, should

 9   they wish to receive such a diet. Id. Inmates electing the MAD diet receive

10   approximately 2,800 calories each day, as well as approximately 95 grams of protein,

11   75 grams of fat, and 3,300 mg of sodium, daily. Id.

12          Another of the DOC’s religious diets is a “Milk Mainline Alternative Diet”

13   (“MMAD”). Id., ¶ 9. This diet was introduced by the DOC on February 1, 2019. Id. This

14   diet is identical to the MAD, except that it is not strictly vegan because a half pint of milk

15   is provided daily, rather than a half pint of soy milk. Id. The half pints of milk utilized by

16   the Department contain 102 calories and 107 mg of sodium; the half pints of soy milk

17   utilized by the Department contain 100 calories and 120 mg of sodium. Id. The MMAD is

18   therefore essentially nutritionally equivalent to the MAD in these regards. Id.

19          The DOC does not offer à la carte diet options or permit “mixing” of religious and

20   medical diets. Dkt. 47, at ¶ 4.

21          D. Defendants’ Evidence

22          In the current motion for summary judgment, defendants argue that the new

23   MMAD diet meets plaintiff’s religious and medical needs, and that plaintiff therefore

24

25

     REPORT AND RECOMMENDATION - 14
 1   cannot demonstrate any substantial burden on the practice of his religion. In support of

 2   their motion, defendants submit the declarations of Brent Carney, Dietary Services

 3   Manager for DOC, Scott Light, PA-C, plaintiff’s current primary medical provider, and

 4   Erin Lystad, PA-C, plaintiff’s previous primary medical provider. Dkts. 114, 116, 117.

 5          Mr. Carney’s declaration states, that the DOC aims to provide meal service which

 6   aligns with Washington Governor Jay Inslee’s Executive Order 12-06 and the Dietary

 7   Guidelines for Americans, which is published by the United States Department of

 8   Agriculture and the United States Department of Health and Human Services, and that

 9   these goals are incorporated into DOC policies. Dkt. 114, at 4. He indicates the Dietary

10   Guidelines for Americans recommend that adults limit their daily sodium intake to 2,300

11   mg daily and recommend even less sodium, 1,500 mg, for certain subsets of the

12   population such as those with hypertension. Id. He indicates the DOC “continues to

13   evaluate opportunities for further reducing the sodium content of their menus and meal

14   service.” Id. He also states,

15          if an inmate on the MAD or MMAD was concerned about the amount of sodium in
            their diet, they could simply not eat all of the food provided to them. This is
16          possible without any nutritional deficit, because the MAD and the MMAD provide
            a generous amount of calories, approximately 2,800 calories daily. By simply
17          eating only ¾ (75%) of each food item provided to them while on the MAD or
            MMAD, an inmate would receive approximately 2,100 calories daily and 2,470
            mg of sodium daily, essentially equivalent to the Lighter Fare diet in terms of
18          calories and sodium.
                     An inmate on the MAD or MMAD, concerned about the amount of sodium
19          in their diet, could also choose to eat some items provided to them, but not
            others. On most days inmates receiving MAD or MMAD receive two slices of
20          vegan wheat bread (180 calories and 380 mg of sodium per slice) and at least
            one packet of peanut butter (380 calories and 240 mg of sodium). By eating the
21          rest of their food throughout the day, but skipping the two slices of vegan wheat
            bread and a packet of peanut butter, inmates on the MAD or MMAD could
22          receive approximately 2,250 calories and 2,420 mg of sodium daily, again
            essentially equivalent to the Lighter Fare diet in terms of calories and sodium. Of
23          course, inmates could further self-restrict to receive even less in terms of calories
            and sodium, if they wanted to.
24

25

     REPORT AND RECOMMENDATION - 15
 1   Id., at 4.

 2           Mr. Light’s declaration states plaintiff has been diagnosed with high blood

 3   pressure (hypertension), high cholesterol (hyperlipidemia), and has a Body Mass Index

 4   (BMI) that indicates obesity. Dkt. 116. He states he believes plaintiff’s high blood

 5   pressure can be controlled primarily by the medication he is currently prescribed and

 6   that when plaintiff takes his medication his blood pressure readings are within a normal

 7   range. Id. Mr. Light indicates that being overweight has a major impact on blood

 8   pressure and that this plays a significant role in plaintiff’s hypertension. Id. Mr. Light

 9   states he is “also aware of professional guidelines recommending lower sodium diets

10   and consuming less sodium would be another way for [plaintiff] to possibly achieve a

11   more normal blood pressure. Id. Mr. Light states plaintiff “can play a role in managing

12   his sodium intake while incarcerated by avoiding high sodium items from the

13   commissary, and self-selecting within the meals provided by DOC.” Id. He states “such

14   self-selection could also have the benefit of helping Mr. Vincent manage his caloric

15   intake and should further improve his weight.” Id. He states it “appears likely [plaintiff]

16   will continue to require antihypertensive medications, despite any lifestyle modifications

17   he may make.” Id. He states that he believes plaintiff’s weight has a greater impact on

18   his hypertension and that a modest reduction in weight would be far more effective than

19   a reduction in sodium. Id. Mr. Light also attaches an article entitled “Overview of

20   hypertension in adults” by Jan Basile, M.D., and Michael J. Block, M.D. which he

21   believes supports opinion. Id. He states plaintiff “has complete control over the amount

22   of calories he consumes” and that “ultimately, [he] believe[s] [plaintiff] can remain in

23

24

25

     REPORT AND RECOMMENDATION - 16
 1   good health if he continues to take his blood pressure medications and eats reasonable

 2   portions of any given DOC diet …” Id.

 3          Ms. Lystad’s declaration states plaintiff has high blood pressure and high

 4   cholesterol but she “believe[s] both conditions are well controlled by medication.” Dkt.

 5   117. She states plaintiff is overweight but “overall I believe [plaintiff] to be in fairly good

 6   health.” Id. She states she has “counseled [plaintiff] on the importance of diet and

 7   exercise to help manage his health and weight.” Id. She states she recommended

 8   plaintiff elect the “Lighter Fare” diet. Id. She indicates she believes “this diet to be a

 9   good option for [plaintiff] because of [her] understanding that it has less calories and

10   less sodium than the regular DOC Mainline diet” and that this “generally makes it a

11   better option for inmates with high blood pressure, high cholesterol, and who struggle

12   with their weight[.]” Id. She states that she does not believe that plaintiff’s Lighter Fare

13   diet “is instrumental in controlling his blood pressure.” Id. She states in the past when

14   plaintiff has remained on the Lighter Fare diet but willfully discontinued his medications,

15   his blood pressure has gone up but when he chooses to restart his medications, his

16   blood pressure goes back down to normal levels. Id.

17          E. The Rule of Mandate

18          Plaintiff argues that this Court is precluded by the rule of mandate from

19   considering facts that were available to the defendants at the time they submitted the

20   first motion for summary judgment, but were not presented until the second summary

21   judgment motion. See defendants’ first motion for summary judgment, Dkt. 46, filed 1-

22   10-2017. This argument is not persuasive, because the only remedy now available to

23   the plaintiff is declaratory and injunctive relief; the rule of mandate has flexibility when

24

25

     REPORT AND RECOMMENDATION - 17
 1   the trial court is considering a claim for equitable relief. Equitable authority of the district

 2   court requires an examination of circumstances that exist at the time of trial, and

 3   therefore the rule of mandate bends to accommodate new facts showing changes in

 4   conditions, context and circumstances that are relevant to the need for, and scope of,

 5   any equitable remedy. See Amado v. Microsoft Corp., 517 F.3d 1353, 1358-59, 1360-61

 6   (Fed. Cir. 2008) (even if an appellate court has issued a mandate, the district court

 7   judge does not become strictly bound to follow the mandate in a mechanical fashion if

 8   circumstances warrant a change in an injunction).

 9          Because the bench trial must include the facts that exist in discovery as to the

10   conduct of individual defendants as well as currently relevant policies of the defendants

11   who are sued in their official capacities, the specific acts and omissions of defendants,

12   as well as any practices or customs that are relevant to the implementation of those

13   policies by the defendants in this case, the Court allowed the parties to update the

14   discovery to include data and witnesses concerning facts that occurred between the first

15   summary judgment motion and the conclusion of plaintiff’s appeal, as well as during the

16   time between the date the mandate was issued by the Ninth Circuit, and the September

17   23, 2019 discovery cut-off. The Court may also amend the scheduling order and allow

18   the parties to update discovery even after September 23, 2019 deadline, if the Court

19   believes this is necessary in order to fully consider the substantive issues that pertain to

20   equitable relief. See generally, Broadcom Corporation v. Qualcomm Inc., No. SACV 05-

21   467 JVS (RNBx), 2009 WL 10671467 (C.D. Cal. January 6, 2009) at *2, 4-5 (additional

22   evidence about actual conditions must be considered by the trial court in determining

23   whether an injunction is warranted, but under Fed. R. Civ. P. 60, the party offering new

24

25

     REPORT AND RECOMMENDATION - 18
 1   evidence is required to show why the new facts could not have been discovered in a

 2   timely manner).

 3          The district court must resolve, in the bench trial, any factual disputes concerning

 4   actual conditions and circumstances that pertain to the substantive issues under the

 5   First Amendment and RLUIPA, and apply the law to the facts to decide whether a

 6   violation has occurred, whether any violation was caused by any of the defendants in

 7   their individual or official capacity, whether a violation is ongoing, and whether any such

 8   violation would meet the legal requirements for declaratory or injunctive relief requested

 9   by plaintiff. The rule of mandate does not preclude the trial court from considering any of

10   the defendants’ newly proffered evidence, because the plaintiff’s remedies are limited –

11   he may only seek declaratory and injunctive relief – and equitable relief justifies

12   discovery that allows for up-to-date information at trial (prospective remedy, rather than

13   an assessment of damages that would be more retrospective). But the Court may

14   nevertheless determine that some of the evidence should be excluded under Fed. R.

15   Civ. P. 37 for purposes of summary judgment (and for purposes of trial, if the Court

16   decides that is an appropriate pre-trial order) because the defendants have breached

17   discovery rules and the Court may impose sanctions for these violations.

18          F. Defendants failed to comply with Fed. R. Civ. P. 26(a)(2)

19          Plaintiff contends defendants have failed to comply with the timing requirements

20   of Fed. R. Civ. P. 26 with regard to expert designations and that, the expert opinion

21   portions of the declarations of Mr. Light and Ms. Lystad, should be stricken. Dkt. 120, at

22   22.

23

24

25

     REPORT AND RECOMMENDATION - 19
 1          FRCP 26(a)(2) governs the disclosure of expert witnesses. See FRCP

 2   26(a)(2)(A) (requiring that “a party must disclose to the other parties the identity of any

 3   witness it may use at trial to present evidence under Federal Rule of Evidence 702, 703,

 4   or 705”). Expert witnesses are separated into two categories for purposes of

 5   determining whether certain disclosures are necessary: (1) Experts who are specially

 6   retained or employed to provide expert opinion in a trial or whose duties as employees

 7   of a party regularly involve giving testimony, and (2) hybrid fact/expert witnesses who

 8   are neither retained nor employed for litigation purposes but are permitted to give expert

 9   testimony and are called as witnesses who have opinions formed regarding matters that

10   are within their personal knowledge of facts learned on the job. Indianapolis Airport

11   Authority v. Travelers Property Casualty Co. of America, 849 F.3d 355, 370 (7th Cir.

12   2017) (interpreting current version of FRCP 26(a)(2)(B),(C)); see also, Goodman v.

13   Staples the Office Superstore, LLC, 644 F.3d 817, 827 (9th Cir. 2011) (interpreting

14   previous version of FRCP 26(a)((2)(B)).

15          The disclosure of a party’s expert witness retained or specially employed to

16   provide expert testimony in the case or one whose duties as the party’s employee

17   regularly involve giving expert testimony must be accompanied by a written report

18   containing: (1) a complete statement of all opinions the witness will express and the

19   basis and reasons for them; (2) the facts or data considered by the witness in forming

20   them; (3) any exhibits that will be used to summarize or support them; (4) the witness’s

21   qualifications, including a list of all publications authored in the previous 10 years; (5) a

22   list of all other cases in which, during the previous four years, the witness testified as an

23

24

25

     REPORT AND RECOMMENDATION - 20
 1   expert at trial or by deposition; and (6) a statement of the compensation to be paid for

 2   the study and testimony in the case. FRCP 26(a)(2)(B).

 3              Even if the expert witness is not required to provide a written report pursuant to

 4   FRCP 26(a)(2)(B), the party designating the expert is nevertheless required to disclose

 5   the subject matter on which the witness is expected to present evidence under Rules

 6   702, 703, or 705, and a summary of the facts and opinions to which the witness is

 7   expected to testify. 8 FRCP 26(a)(2)(C). Merck v. Swift Transportation Company, CV-16-

 8   01103-PHX-ROS, 2018 WL 6186439 (D. Arizona September 24, 2018) (excluding

 9   testimony of treating physicians that was not properly disclosed under FRCP 26(a)(2)(c)

10   and noting that the Court in Goodman v. Staples The Office Superstore, LLC, 644 F.3d

11   817, 826 (9th Cir. 2011) was interpreting a version of Rule 26 that has since been

12   revised); at *2; see also, Muhammad v. Target Corp., No. 2:17-CV-08977-CAS(KSx),

13   2019 WL 2122983 (C.D. Cal. May 13, 2019) at *2.

14              Absent a stipulation or court order, the disclosures of expert witnesses must be

15   made at least 90 days before the date set for the case to be ready for trial. FRCP

16   26(a)(2)(D).

17
     8
         Rule 702, governs “Testimony by Expert Witnesses” and provides:
18              A witness who is qualified as an expert by knowledge, skill, experience, training, or education
                may testify in the form of an opinion or otherwise if:
19              (a) the expert’s scientific, technical, or other specialized knowledge will help the trier of fact to
                understand the evidence or to determine a fact in issue;
                (b) the testimony is based on sufficient facts or data;
20              (c) the testimony is the product of reliable principles and methods; and
                (d) the expert has reliably applied the principles and methods to the facts of the case.
21
     In contrast, Rule 701, governs “Opinion Testimony by Lay Witnesses” and provides:
              If a witness is not testifying as an expert, testimony in the form of an opinion is limited to one that
22            is:
              (a) rationally based on the witness's perception;
23            (b) helpful to clearly understanding the witness's testimony or to determining a fact in issue; and
              (c) not based on scientific, technical, or other specialized knowledge within the scope of Rule 702.
24

25

     REPORT AND RECOMMENDATION - 21
 1          FRCP 37(c)(1) provides the penalty for failing to comply with the expert

 2   disclosure requirements, providing that,

 3          If a party fails to provide information or identify a witness as required by Rule
            26(a) or (e), the party is not allowed to use that information or witness to supply
 4          evidence on a motion, at a hearing, or at a trial, unless the failure was
            substantially justified or is harmless. In addition to or instead of this sanction, the
 5          court, on motion and after giving an opportunity to be heard:
            (A) may order payment of the reasonable expenses, including attorney's fees,
            caused by the failure;
 6          (B) may inform the jury of the party's failure; and
            (C) may impose other appropriate sanctions, including any of the orders listed in
 7          Rule 37(b)(2)(A)(i)-(vi).

 8   FRCP 37(c)(1) (emphasis added). Rule 37 “gives teeth” to the mandatory disclosure

 9   requirements of Rule 26; Rule 37(c)(1) is a “self-executing, automatic sanction”

10   designed to provide a strong incentive to comply with Rule 26 disclosure requirements.

11   Goodman, 644 F.3d at 827. The exclusion of evidence not properly disclosed under

12   FRCP 26(a), is irrespective of the party’s bad faith or willfulness. See Yeti by Molly, Ltd.

13   v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001).

14          This case is set for trial on January 21, 2020. Dkt. 110. The pretrial scheduling

15   order directs that discovery should be completed by September 23, 2019, and because

16   there is not a separate section in the scheduling order about experts, the expert

17   disclosures were required to be filed by that date. Id. Defendants do not dispute that

18   they failed to disclose Mr. Light or Ms. Lystad as expert witnesses much less the

19   summary of facts or opinions, or any reports that may have been required by FRCP

20   26(a)(2)(B), (C), or (D) by September 23, 2019, nor do they dispute that to date they still

21   have not filed such disclosures. Instead, the defendants prepared declarations from Mr.

22   Light and Ms. Lystad in support of their motion for summary judgment, filed on October

23

24

25

     REPORT AND RECOMMENDATION - 22
 1   23, 2019, without any discovery of expert witness summary or report, thus presenting

 2   these witnesses as percipient fact witnesses rather than expert witnesses. 9

 3           Because defendants did not file any expert witness disclosures with respect to

 4   Mr. Light and Ms. Lystad, pursuant to FRCP 37(c)(1), they are “not allowed to use that

 5   information or witness to supply evidence on a motion, at a hearing, or at a trial,” unless

 6   the failure was substantially justified or is harmless. Neither of these exceptions apply

 7   here.

 8           Defendants argue that they were not required to provide the required expert

 9   witness disclosures because “FRCP 26(a)(1)(B)(iv) exempts cases ‘brought without an

10   attorney by a person in the custody of … a state’ from the requirements of initial

11   disclosures.’” Dkt. 123, at 8 (quoting FRCP 26(a)(1)(B)(iv)). The Court should reject this

12   argument because the exemption provided in FRCP 26(a)(1)(B)(iv) applies to cases

13   brought by pro se prisoners with respect to initial disclosures only -- which are governed

14   by FRCP 26(a)(1). The defendants’ contention that expert disclosures which are

15   governed by FRCP 26(a)(2) are also subject to FRCP 26(a)(1)(B)(iv) is not viable,

16   because the language of FRCP 26(a)(1)(B)(iv) plainly states that it is directed toward

17   initial disclosures. And the Court should hold that regardless of the FRCP 26(a)(1)(B)(iv)

18   exemption for initial disclosures, at this point in the litigation, Mr. Vincent has had

19   representation by appointed counsel for well over a year. Counsel for the defendants

20   should be working cooperatively with counsel for the plaintiff to ensure that all discovery

21   obligations have been met. See FRCP 1 (“[The Civil Rules] should be construed,

22
     9
       Even if the pretrial scheduling order did not set a clear discovery deadline, pursuant to FRCP
23   26(a)(2)(D), the parties’ expert witness disclosures would have been due, at the latest, 90 days before
     trial, on October 23, 2019. Defendants do not dispute that they did not file such disclosures for Mr. Light
     and Ms. Lystad by that date, nor have they done so to date.
24

25

     REPORT AND RECOMMENDATION - 23
 1   administered, and employed by the court and the parties to secure the just, speedy, and

 2   inexpensive determination of every action and proceeding.”).

 3              Accordingly, pursuant to FRCP 26(a)(2), the Court recommends that all portions

 4   of the declarations of Erin Lystad and Scott Light 10 which amount to expert opinion

 5   testimony -- specifically, their medical opinion testimony regarding the impact of the

 6   various diets served at SCCC on plaintiff’s medical conditions and physical health – be

 7   stricken for purposes of this motion. With respect to Mr. Light, this includes his entire

 8   declaration with the exception of his factual statement, at paragraph 5, that plaintiff has

 9   been diagnosed with high blood pressure (hypertension), high cholesterol

10   (hyperlipidemia), and he has a Body Mass Index (BMI) that indicates obesity. 11 Dkt.

11   116, at 2. With respect to Ms. Lystad, the Court should hold that her statements that

12   medical tests she did not administer “indicated good health”, and that she does “not

13   believe” the lighter fare diet is instrumental to plaintiff’s maintaining his health, constitute

14

15

16

17

18

19

20
     10   The Court notes that plaintiff did not request that any part of Mr. Carney’s declaration be stricken.
21   11 The Court notes that Mr. Light became plaintiff’s primary medical provider in June 2019 but was not

     disclosed as an expert witness and has not been deposed. See, Dkt. 120, at 17; Dkt. 121; Dkt. 124.
22   Defense counsel notes that he was aware that Mr. Light became plaintiff’s primary provider sometime
     prior to August 22, 2019, but that he did not speak to Mr. Light and decide he might provide useful
23   evidence until October 3, 2019. Dkt. 124, at 1-3. But the fact that counsel did not decide to speak to Mr.
     Light and decide to use his expert testimony until October 3, 2019, does not render his failure to disclose
     him as an expert substantially justified or harmless.
24

25

     REPORT AND RECOMMENDATION - 24
 1   expert opinion testimony and should be stricken pursuant to FRCP 26(a)(2) for

 2   purposes of this motion. 12 Dkt. 117, at 9, 11. 13

 3           Considering the remaining evidence, the Court should find that genuine issues of

 4   material fact remain for trial as to whether the available diets and policies about how the

 5   diets are provided to this specific plaintiff impose a substantial burden on plaintiff’s free

 6   exercise of his religion under RLUIPA and the First Amendment. The record shows

 7   plaintiff has several chronic health conditions including high blood pressure, high

 8   cholesterol, and obesity and that he has a family history of heart disease. In his

 9   declaration in support of defendants’ motion, Mr. Carney asserts that plaintiff could

10   simply “self-select” to eat ¾ of the MMAD meal and receive the same nutrition in terms

11   of calories and sodium as he receives on the lighter fare diet. But the record indicates

12   the lighter fare diet was prescribed or recommended for plaintiff by his provider, Ms.

13   Lystad, as a means of addressing his hypertension, cholesterol, and obesity. See, e.g.,

14   Dkt. 22, Vincent Decl., at 3; Dkt. 117. The record also contains a publication or

15   “brochure” on the lighter fare diet approved by Mr. Carney himself which advises that

16

17
     12 Ms. Lystad has been deposed but plaintiff’s counsel and counsel objected to the portions of her
18
     testimony regarding her expert opinion on the medical tests she did not administer. See Dkt. 120, at 22-
     23; Dkt. 121, Exh. 3, Lystad Dep., at 97:17-19; see also, Dkt. 121, Exh. 1, Carney Dep., at 104:25-105:6;
19   107:22-108:1. It also does not appear that Ms. Lystad offered the opinion that she did not believe the
     lighter fare diet was instrumental to plaintiff maintaining his health in her deposition. Dkt. 121, Exh. 3.
20   Thus, at least with respect to these portions of Ms. Lystad’s declaration, the Court cannot conclude that
     plaintiff’s failure to disclose Ms. Lystad as an expert witness was harmless.
21   13 The Court recommends the expert opinion portions of Mr. Light and Ms. Lystad’s declarations as

     described be stricken for the purposes of this motion pursuant to FRCP 26(a)(1). The Court notes,
22   however, that, as noted above, the District Court Judge may amend the pretrial scheduling order to
     extend the discovery deadline if the Court deems it appropriate. The Court also does not opine in this
23   Report and Recommendation as to whether Ms. Lystad and Mr. Light’s expert testimony should be
     precluded at trial. The current motion is not a motion in limine; the parties may move separately for that
     relief if appropriate.
24

25

     REPORT AND RECOMMENDATION - 25
 1   prisoners with high blood pressure, high cholesterol, and obesity, like the plaintiff,

 2   “should … follow” the lighter fare diet. 14 Dkt. 120, at 27, Dkt. 121, Exh. 4 at 2.

 3           Viewing the evidence in the light most favorable to the plaintiff, the record

 4   indicates the lighter fare diet was intended, in part, to address the dietary concerns of

 5   people like plaintiff with chronic health issues of high blood pressure, high cholesterol,

 6   and obesity. If simply advising prisoners to “eat less” of the Mainline Diet or the religious

 7   diets such as the MAD and the MMAD was sufficient as a dietary policy to address

 8   chronic health issues such as high blood pressure, high cholesterol, and obesity, there

 9   would seem to be no reason to create a therapeutic lighter fare diet option. Plaintiff also

10   points to evidence from defendants that the nutritional content of the DOC diets are not

11   necessarily static but have changed over time and notes there is no indication that

12   inmates are regularly provided with the nutritional information regarding the contents of

13   the food in the MMAD. Dkt. 120, at 9; Dkt. 114, at ¶ 17. Thus a question of fact remains

14   as to how burdensome it would be for the plaintiff, in practice, to try to track the

15   nutritional, sodium and cholesterol content in the MMAD and eat only the amount that

16   would equate to the the lighter fare diet. On this record, viewing the evidence in the light

17   most favorable to the plaintiff, genuine issues of material fact remain as to whether

18   plaintiff was substantial burdened in being forced to either eat a diet causing “adverse

19   physical effects” (the MMAD) in order to comply with his faith, or to eat a diet that

20   violated his faith (the lighter fare diet). See Shakur, 514 F.3d 878.

21

22

23   14
        The Court also notes that Mr. Carney’s declaration does not appear to address the relative impact of
     the MMAD as opposed to the lighter fare diet on plaintiff’s high cholesterol. Dkt. 114.
24

25

     REPORT AND RECOMMENDATION - 26
 1          Even assuming, hypothetically, the Court were to modify or suspend the

 2   scheduling order for purposes of this summary judgment motion and for trial, and

 3   decided to consider all of the evidence submitted in support of defendants’ motion,

 4   including the entirety of Ms. Lystad and Mr. Light’s declarations, genuine issues of

 5   material fact remain as to whether defendants’ conduct substantially burdened plaintiff’s

 6   religious practice. Ms. Lystad states she “believe[s] both [plaintiff’s high blood pressure

 7   and high cholesterol] conditions are well controlled by medication” and while plaintiff is

 8   overweight “overall [she] believe[s] [plaintiff] to be in fairly good health.” Dkt. 117. She

 9   states that she does not believe that plaintiff’s lighter fare diet “is instrumental in

10   controlling his blood pressure” because in the past when plaintiff has remained on the

11   lighter fare diet but willfully discontinued his medications, his blood pressure has gone

12   up but when he chooses to restart his medications, his blood pressure goes back down

13   to normal levels. Id.

14          Similarly, Mr. Light asserts that he believes plaintiff’s high blood pressure can be

15   controlled primarily by the medication he is currently prescribed. Dkt. 116. He states it

16   “appears likely [plaintiff] will continue to require antihypertensive medications, despite

17   any lifestyle modifications he may make.” Id. He states he believes plaintiff’s weight has

18   a greater impact on his hypertension and that a modest reduction in weight would be far

19   more effective than a reduction in sodium. Id. Mr. Light also attaches an article entitled

20   “Overview of hypertension in adults” by Jan Basile, M.D., and Michael J. Block, M.D.

21   which he believes supports this opinion. He also states plaintiff “has complete control

22   over the amount of calories he consumes” and that “ultimately, I believe [plaintiff] can

23

24

25

     REPORT AND RECOMMENDATION - 27
 1   remain in good health if he continues to take his blood pressure medications and eats

 2   reasonable portions of any given DOC diet …” Id.

 3          However, elsewhere in the record Ms. Lystad and Mr. Light make several

 4   acknowledgments which, viewed in the light most favorable to plaintiff, contradict the

 5   above opinions and raise genuine issues of material fact as to whether the available

 6   diets substantially burdened plaintiff’s religious practice.

 7          For example, Ms. Lystad acknowledges the lighter fare diet has played at least

 8   some role in controlling plaintiff’s blood pressure in recent years. See Dkt. 121, Ex. 3,

 9   Lystad Dep., at 71:5-72:7. She acknowledges she has “counseled [plaintiff] on the

10   importance of diet and exercise to help manage his health and weight”, that she

11   recommended the lighter fare diet as a “good option” for dealing with plaintiff’s blood

12   pressure, cholesterol and weight, and that the lighter fare diet is generally a “better

13   option” for people like the plaintiff with these conditions. See Dkt. 121, Ex. 3, Lystad

14   Dep., at 16:16-17:1; Dkt. 117, Lystad Decl., at 2. Ms. Lystad also acknowledges that

15   high blood pressure, cholesterol, obesity, and a family history of heart disease, are all

16   risk factors for heart disease. Dkt. 121, Ex. 3, at 16:6-17:9, 18:20-24. And, plaintiff’s

17   declaration states that when he was diagnosed with high blood pressure, he was

18   warned by his providers that his age, weight, and family history could risk serious health

19   effects. Dkt. 122, at 3. For his part, Mr. Light also acknowledges that he is “aware of

20   professional guidelines recommending lower sodium diets and consuming less sodium

21   would be another way for [plaintiff] to possibly achieve a more normal blood pressure.”

22   Dkt. 116.

23

24

25

     REPORT AND RECOMMENDATION - 28
 1          With respect to Ms. Lystad’s and Mr. Light’s statements about the effectiveness

 2   of medication, even if plaintiff’s medications may currently have a somewhat greater

 3   effect in controlling his high blood pressure and cholesterol and maintaining his health,

 4   this does not mean that controlling his sodium and cholesterol intake through his diet

 5   does not also play an important role, and, as previously noted, Ms. Lystad, concedes

 6   that the lighter fare diet has in fact played a role in that respect. Furthermore, plaintiff

 7   presents evidence that his religion also restricts his use of artificial or manufactured

 8   drugs including medications and while the restriction on medications may be relaxed

 9   when it is critical to his health, his faith drives him to try to wean of the medications if

10   they can be avoided. Dkt. 122, at 2. This evidence is relevant to the issue to be

11   determined at trial of whether the diets available to plaintiff substantially burdened his

12   religious practice.

13          In sum, even taking into account the entirety of the record submitted in support of

14   defendants’ motion, genuine issues of material fact remain as to whether the available

15   dietary choices substantially burdened plaintiff’s religious practice. Questions of fact

16   remain regarding the methodology by which the defendants determine whether a

17   particular dietary plan meets plaintiff’s religious restrictions while at the same time has

18   proper nutritional value to maintain plaintiff’s health. In addition, there are issues of fact

19   regarding the specific nutritional value and relevant effects on plaintiff’s health,

20   concerning the diets that are currently available to plaintiff. And, as the Ninth Circuit

21   previously determined, genuine issues of material fact remain concerning whether,

22   under the First Amendment, defendants can show that the Turner factors have been

23   met and whether, under RLUIPA, defendants’ conduct is both ‘in furtherance of a

24

25

     REPORT AND RECOMMENDATION - 29
 1   compelling governmental interest’ and the ‘least restrictive means of furthering that

 2   compelling governmental interest.’” Id. (quoting 42 U.S.C. § 2000cc-1(a), citing 42

 3   U.S.C. § 2000cc-2(b)) (emphasis in original).

 4          Accordingly, the Court recommends that defendants’ motion for summary

 5   judgment be denied.

 6                         IN FORMA PAUPERIS STATUS ON APPEAL

 7          In the event the Court declines to adopt this Report and Recommendation and

 8   grants defendants’ motion for summary judgment, the Court would have to determine

 9   whether plaintiff’s in forma pauperis status should continue on appeal. See 28 U.S.C.

10   §1915(a)(3) (“an appeal may not be taken in forma pauperis if the trial court certifies in

11   writing that it is not taken in good faith”). The Court must determine whether such an

12   appeal is frivolous or malicious, or whether it fails to state a claim on which relief may be

13   granted. See 28 U.S.C. §1915(e)(2)(B)(i)&(ii).

14          There is no evidence that such an appeal would be frivolous or taken in bad faith.

15   Accordingly, the Court recommends that in the event the Court declines to adopt the

16   Report and Recommendation and grants defendants’ motion for summary judgment,

17   that plaintiff’s in forma pauperis status should continue in the event of an appeal.

18                                         CONCLUSION

19          Based on the foregoing discussion, the undersigned recommends the Court

20   strike the expert opinion portions of the declarations of Ms. Lystad and Mr. Light

21   submitted in support of defendants’ motion as described above, and deny defendants’

22   motion for summary judgment (Dkt. 118).

23          The parties have fourteen (14) days from service of this Report and

24   Recommendation to file written objections thereto. 28 U.S.C. § 636(b)(1); FRCP 6;

25

     REPORT AND RECOMMENDATION - 30
 1   FRCP 72(b). Failure to file objections will result in a waiver of those objections for

 2   purposes of appeal. Thomas v. Arn, 474 U.S. 140 (1985). Accommodating this time

 3   limitation, this matter shall be set for consideration on January 16, 2020, as noted in the

 4   caption. The parties must file any objections to the Report and Recommendation

 5   by January 16, 2020 and no response to the objections will be considered.

 6          Dated this 2nd day of January, 2020.

 7

 8                                                     A
                                                       Theresa L. Fricke
 9                                                     United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     REPORT AND RECOMMENDATION - 31
